AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                Kevin Wayne McDaniels,
                       Plaintiff
                          v.                                                Civil Action No.        7:18-cv-02796-TLW


     Chuck Wright Sheriff for Sptg Co sued in their                 )
 individual and official capacity; Tim Tucker Det for               )
    Sptg Sheriff Dept in their individual and official              )
  capacity; Phil Easler Det for Sptg Sheriff Dept sued              )
   in their individual and official capacity; Barry Joe             )
     Barnette Solicitor for Sptg County sued in their
  individual and official capacity; Robert Hall Public
   Defender for Sptg County sued in their individual
                   and official capacity,
                       Defendants.

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of                          dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.

O The plaintiff, Kevin Wayne McDaniels, shall take nothing of the defendants, Chuck Wright Sheriff for Sptg Co sued
in their individual and official capacity; Tim Tucker Det for Sptg Sheriff Dept in their individual and official capacity;
Phil Easler Det for Sptg Sheriff Dept sued in their individual and official capacity; Barry Joe Barnette Solicitor for Sptg
County sued in their individual and official capacity; Robert Hall Public Defender for Sptg County sued in their
individual and official capacity, and this action is dismissed without prejudice.

This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Terry L. Wooten, Senior United States District Judge, presiding, accepting the Report and
Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge, which recommended dismissing
the action.

Date: September 25, 2019                                                   ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
